UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
GUILLERMO TORIBIO, on behalf of himself and :
                                            :
others similarly situated,
                                            :                    19-CV-4032 (OTW)
                            Plaintiff,      :
                                            :                    MEMORANDUM OPINION & ORDER
                  -against-                 :
                                            :
NEPTUNO RESTAURANTS, LLC, d/b/a SALA        :
ONE NINE, et al.,                           :
                                            :
                            Defendants.

-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         On October 8, 2019, the Court declined to approve the parties’ proposed settlement

under Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015) due to an overbroad

release provision. (ECF 22). The parties have subsequently submitted a revised settlement

agreement which appropriately limits the release to wage-and-hour claims. (ECF 23-1 at 2).

Accordingly, the final analysis of the parties’ settlement agreement is determining the

reasonableness of the attorney’s fees and costs.

         As noted in the Court’s prior order, Plaintiff’s requested attorney’s fees of $4,325

($4,875 total award - $550 costs) represents 35% of the net settlement amount

($4,325/[$13,000-$550]). (ECF 22 at 5). Although Plaintiff’s counsel argues that the requested

fees are reasonable because they are still lower than the charged amount, courts typically will

not award greater than one-third of the net settlement amount absent “extraordinary

circumstances,” even where the requested fees are less than the lodestar. See De Jesus Galindo

v. BLL Restaurant Corp., No. 15-CV-5885 (HBP), 2018 WL 1684412, at *3 (S.D.N.Y. Apr. 6, 2018)
(reducing fees to one-third of net settlement despite initial request being less than billed

amount); Santos v. EL Tepeyac Butcher Shop Inc., No. 15-CV-814 (RA), 2015 WL 9077172, at *3

(S.D.N.Y. Dec. 15, 2015) (same); Run Guo Zhang v. Lin Kumo Japanese Restaurant Inc., No. 13-

CV-6667 (PAE), 2015 WL 5122530, at *4 (S.D.N.Y. Aug. 31, 2015) (same). As this was a relatively

straightforward case with one plaintiff and no motion practice, the attorney’s fees shall be

reduced to one-third of the net settlement, or $4,150 ([$13,000-$550]/3). Plaintiff’s request for

$550 in costs to cover the filing and service fees is reasonable, bringing Plaintiff’s counsel’s total

fees and costs to $4,700 ($4,150+$550). The difference between the requested fees and the

reduced award, $175, shall be re-allocated to Plaintiff.

       For these reasons, the Court now approves the parties’ proposed settlement agreement

as fair and reasonable. It is HEREBY ORDERED that Plaintiff shall receive $8,300, and Plaintiff’s

counsel shall receive $4,700 in attorney’s fees and costs. It is further ORDERED that the action is

dismissed with prejudice and without costs. The Court retains jurisdiction pursuant to the terms

of the settlement agreement. Any pending motions are to be terminated as moot and all

conferences are cancelled.


       SO ORDERED.



                                                              s/ Ona T. Wang
Dated: October 21, 2019                                                  Ona T. Wang
       New York, New York                                       United States Magistrate Judge




                                                  2
